Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
*629Petitioner was found guilty of violating a prison disciplinary rule prohibiting the intentional exposure of one’s private bodily parts. Petitioner challenges the determination of his guilt on the ground that it was not based upon substantial evidence. We disagree.
Adduced in evidence against petitioner was a misbehavior report written by the facility’s chaplain. It stated that petitioner was attending a religion class at the facility when he pulled his penis out of his trousers, exposing it to the civilian volunteer who was conducting the class and who immediately reported the incident to the chaplain. We find that the misbehavior report was sufficiently "relevant and probative” to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Perez v Wilmot, 67 NY2d 615, 616-617).
Mikoll, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.